DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2016.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 12, 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bau et al.(US 2010/0035349) in view of Montagu et al.(US 2011/0207621) and Battrell et al.(US 2009/0148933).
With respect to claim 1, the reference of Bau et al. discloses an assay cartridge (Fig. 14 (reproduced below)) comprising: an injection port for receiving a sample; a central channel originating at the injection port; a plurality of processing chambers connected to the central channel; a plurality of reagent containers connected to the central channel; and a waste chamber.

    PNG
    media_image1.png
    398
    552
    media_image1.png
    Greyscale

Claim 1 requires that the cartridge includes at least one bubble trap having a height, a width, and a length, wherein the height extends vertically from a floor of the bubble trap over 
The reference of Montagu et al. discloses that it is conventional in the art to provide an assay cartridge with plural bubble traps (8,9) within the different flow channels within the device (Fig. 1, 2 and 1”).  The disclosed bubble traps (8,9) include an inlet space and an outlet space, wherein at least one of the inlet space and the outlet space includes a first height, and wherein the bubble traps further include an inset with a second height that is less than the first height (See Fig. 2 reproduced below).  The bubble trap of Montagu et al. has a height, a width, and a length, wherein the height extends vertically from a floor of the bubble trap over which a fluid flows as shown in the figure reproduced below.

    PNG
    media_image2.png
    410
    490
    media_image2.png
    Greyscale

In view of this teaching, it would have been obvious to provide the cartridge of the reference of Bau et al. with bubble removal or bubble trap structures for the known and expected 
With respect to the claimed second bubble trap in fluid communication with at least one of the plurality of reagent containers, it would have been well within the purview of one having ordinary skill in the art to provide additional bubble traps within the device anywhere fluids are introduced into the system for the known and expected result of eliminating bubbles from the test system.
While the reference of Bau et al. discloses that the plurality of chambers can include a first mixing chamber (metering chamber); an amplification chamber (PCR chamber) and a detection chamber (Liquid flow strip) (Fig. 14), claim 1 further differs by reciting that the amplification chamber includes lyophilized amplification reagents and a detection chamber with an array of probes on a silicon surface.
The reference of Battrell et al. discloses that it is known in the art to employ a dried mix of pcr reagents (¶[0184] and [0268]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ dried reagents in the device of the primary reference for the known and expected result of providing stabilized reagents in the system as is conventional in the art.

In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ an array of probes in the detection chamber of the primary reference for the known and expected result of using an alternative means recognized in the art to achieve the same result, detect PCR products.  The material of the test strip for the probes would have been well within the purview of one having ordinary skill in the art while providing the required detection.  Silicon is an art recognized material for use in assay devices.
With respect to the plurality of reagent containers of claim 1, the structure encompassed by the combination of references as discussed above would include a device with chambers including specific reagents and/or solutions.  Based merely on the specifics of the assay to be performed in the device, one of ordinary skill in the art would be capable for determining the optimum reagents to employ while maintaining the efficiency of the detection system.  Note the reference of Battrell et al. discloses that the use of conjugated HRP and TMB is conventional in the art in assay devices (¶[0153] and [0177]).
With respect to claims 7-10, the structure encompassed by the combination of references as discussed above would include a device with chambers including specific reagents and/or solutions.  Based merely on the specifics of the assay to be performed in the device, one of ordinary skill in the art would be capable for determining the optimum reagents to employ while maintaining the efficiency of the detection system.  Note the reference of Battrell et al. discloses that the use of conjugated HRP and TMB is conventional in the art in assay devices (¶[0153] and [0177]).

With respect to claim 12, the reference of Bau et al. discloses at least one thermal pad located adjacent to at least one of the plurality of processing chambers (Fig. 17 and ¶[0066]).
	With respect to claim 16, the reference of Bau et al. includes a sample port which would include a sample when in use (Fig. 14).
	With respect to claim 17, the sample of Bau et al. would include a suspected target genomic DNA since it is used for DNA amplification (Fig. 14).

Claims 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bau et al.(US 2010/0035349) in view of Montagu et al.(US 2011/0207621) and Battrell et al.(US 2009/0148933) taken further in view of Benn et al.(US 2008/0217246).
The combination of the references of Bau et al. and Montagu et al. has been discussed above with respect to claim 1.
Claim 13 differs by reciting that the device includes at least one stirring rod located in one of the plurality of processing chambers.
The reference of Benn et al. discloses that the use of mixing rods within an assay device is known in the art to improve the reaction conditions (¶[0107]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the device of the primary reference with mixing bars for the known and expected result of providing a means recognized in the art for mixing the reagents and sample to improve reaction conditions within the device.
	With respect to claim 18, the use of stirring rods in other chambers of the device would have been well within the purview of one having ordinary skill in the art for the known and .

Response to Arguments
Rejections under 35 U.S.C. §103
With respect to the 35 USC 103 rejections of record, Applicants advance the following arguments:
Claims 1, 3, 12, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bau et al.(US 2010/0035349) in view of Montagu et al.(US 2011/0207621). Applicant has amended claim 1 to include the limitations of claim 4 thereby obviating the rejection.
Claims 4 and 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bau et al.(US 2010/0035349) in view of Montagu et al.(US 2011/0207621) taken further in view of Battrell et al.(US 2009/0148933). Applicant has amended claim 1 from which claims 4 and 6-10 directly or indirectly depend to include the limitations of claim 3 thereby obviating the rejection.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bau et al.(US 2010/0035349) in view of Montagu et al.(US 2011/0207621) and Battrell et al.(US 2009/0148933) taken further in view of Lipshutz et al.(US 5,856,174). Applicant has amended claim 1 from which claim 5 depends to include the limitation of claim 3 thereby obviating the rejection.
Claims 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bau et al.(US 2010/0035349) in view of Montagu et al.(US 2011/0207621) and Battrell et al.(US 2009/0148933) taken further in view of Benn et al.(US 2008/0217246). Applicant has amended claim 1 from which claims 13 and 18 directly or indirectly depend to include the limitation of claim 3 thereby obviating the rejection.
The cited art fails to teach all of the claim limitations and, therefore, are inventive over the cited art. For the foregoing reasons, applicant respectfully requests allowance of the claims.

In response, new rejections under 35 USC 103 using the same prior art of record have been made to address the newly submitted combination of claim elements.  It is noted that while Applicants arguments state that claim 1 has been amended to include the limitations of cancelled claims 3 and 4, Applicants’ arguments are devoid of any specific arguments addressing the previous rejections of claims 3 and 4.  In the absence of such arguments, the examiner is of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB